DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 1, the indefinite claim language is “wherein the trigger is set to prevent the stored changed parameter from being reflected at an unstable setting condition”.  This limitation is unclear because this limitation merely states a function (the trigger is set to prevent the stored changed parameter from being reflected at an unstable setting condition) without providing any indication about how the function is performed.  The recited function does not follow from the structure recited in the claim, i.e., the processor configured to store, store, detect, determine, reflect, control, so it is unclear whether the function requires some other structure or is simply a result of operating the control system in a certain manner.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2009/0228135 to Nakamura.  
1. (Currently Amended) A control system of a machine tool automated by computerized numerical control, the control system comprising a processor (paragraphs 42-45), the processor being configured to: 
store a parameter as a changed parameter in a non-transitory, computer readable storage when the parameter is changed (Fig. 1, paragraph 46, “The machining condition changer 111 enables changes in or addition to the …override values stored in the memory 107 based on operation input provided through a machining-condition changing unit 113 such as a console panel”); 
store a trigger set by an operator for reflecting the changed parameter in the non-transitory, computer readable storage in advance (paragraph 46, “The machining condition changer 111 enables changes in or addition to the machining conditions …stored in the memory 107 based on operation input provided through a machining-condition changing unit 113 such as a console panel”), the trigger being associated with a specific operation corresponding to the changed parameter by the operator (The examiner submits “being associated” and “corresponding” are broad in view of the instant disclosure, and the knowledge of one of ordinary skill in the art.  The examiner submits Nakamura teaches, for example, the tool number, as one of the conditions (paragraph 44), is associated with the tool at all times, including when re-turning on or resetting the tool, and therefore reads on the trigger being associated with a specific operation corresponding to the changed parameter by the operator.  For another example, the examiner submits Nakamura teaches the speed or rotation of the tool (paragraph 44) is associated with the tool at times including to bring the tool into contact with the workpiece prior to machining, and therefore also reads on the trigger being associated with a specific operation corresponding to the changed parameter by the operator.; also paragraph 46, console panel, paragraphs 11-13, override switch is a specific operation associated with the trigger and corresponding to the changed parameter by the operator); 
detect a condition of the machine tool; determine whether the detected condition satisfies the trigger (claims, “a monitoring unit that monitors whether a combination of machining conditions that matches machining conditions specified in the machining block to be executed is present in the storage device”; Figs. 2, 4, paragraphs 50-78, 84-106); and 
reflect the stored changed parameter to the machine tool when it is determined that the detected condition satisfies the trigger; and automatically control the machine tool based on the reflected parameter (claims, “a control unit that, when a combination of machining conditions that matches the machining conditions specified is present, controls the speed of the servo axis and the main axis with servo-axis feed speed and number of main-axis rotations specified in the machining block each multiplied by a corresponding override value stored in the storage device”), 
wherein the trigger is set to prevent the stored changed parameter from being reflected at an unstable setting condition (Applicant argues Nakamura fails to teach wherein the trigger is set to prevent the stored changed parameter from being reflected at an unstable setting condition.  The examiner submits the trigger being set to prevent the stored changed parameter from being reflected at an unstable setting condition is simply the result of operating the control system and not limiting in the scope of how the processor is configured.  Also, the examiner disagrees.  The examiner submits the determination of whether the override is invalid/valid (paragraphs 69-74) is a protection/stability feature that reads on the trigger is set to prevent the stored changed parameter from being reflected at an unstable setting condition.).  
2. (Currently Amended) The control system of a machine tool according to claim 1, wherein one or more conditions for reflecting the changed parameter are set and are at least an operation of supplying power from a power supply to the machine tool according to the operator's intention (paragraph 50, “The process procedure is explained in detail below with reference to FIG. 2. A starting button (not shown) is pressed, and machining is started (YES at step S101).”; paragraph 84).  
3, 4. (Currently Amended) The control system of a machine tool according to claim 1, wherein the storage stores an unreflected parameter list, the processor is further configured to: update the unreflected parameter list when the parameter is changed; and display the unreflected parameter list on an unreflected parameter display unit (claims 13, 19, 25, paragraph 46, “The machining condition changer 111 displays the machining conditions and the override values stored in the memory 107 on a display device 112 such as a CRT. The machining condition changer 111 enables changes in or addition to the machining conditions and the override values stored in the memory 107 based on operation input provided through a machining-condition changing unit 113 such as a console panel.”).  
5. (New) The control system of a machine tool according to claim 1, wherein the processor is further configured to: temporarily stores the changed parameter in the storage; update a total number of unreflected changed parameter temporarily stored in the storage; check whether the updated total number of the unreflected changed parameters is zero when it is determined that the detected condition satisfies the trigger; and stores the changed parameter as a use parameter in a volatile memory to reflect the changed parameter to the machine tool when the total number is not zero (paragraph 62, “When a storage instruction has been input, it is monitored whether an operator operates to change the current servo-axis override value FOVR and the main-axis override value SOVR (step S106). When the override value is not changed during a predetermined time, the machining-condition storage unit 104 stores the machining conditions including the tool number, the servo-axis feed-speed instruction value, and the main-axis rotation-number instruction value in the check data area 108 (step S107). The machining-condition storage unit 104 stores the current servo-axis override value FOVR and the main-axis override value SOVR in the instruction data area 110 in the memory 107 based on the expression 3 and the expression 4 (step S108).”; paragraph 66, “On the other hand, when a storage instruction has not been input through the storage-instruction input unit 105 as the G instruction or the PLC signal of the machining program, the override value specified in the machining program is directly used as the speed override values of the servo axis and the main axis as shown in the following expression 5 and the expression 6 (step S109).”; paragraphs 72-73, “It is checked whether override multiplication is valid in presettings (step S111). When the override multiplication is valid, values obtained by multiplying the override values FFOVR/FSOVR read from the instruction data area 110 in the memory 107 by the currently specified override values are used as override values to be applied as shown in the expression 9 and the expression 10 (step S112). When the override multiplication is invalid, the override values FFOVR/FSOVR read from the instruction data area 110 in the memory 107 are used as override values to be applied as shown in the expression 11 and the expression 12 (step S113).”; paragraph 77, “When the machining-condition checking unit 114 determines there is a matching combination of the machining conditions, based on an override multiplication valid/invalid signal set in advance, the interpolation processor 115 as a controller controls the speed of the servo axis and the main axis with the feed speed and the number of main-axis rotations multiplied by the current override value and the speed override value corresponding to the machining conditions when the override multiplication is valid. When the override multiplication is invalid, control is performed with the feed speed and the number of main-axis rotations multiplied only by the speed override value corresponding to the machining conditions. The machining conditions irrelevant to the machining program number and the block number are stored together with the corresponding override values and the machining conditions are checked, and the override values of the servo axis and the main axis are controlled. Thus, the servo-axis feed-speed instruction value and the main-axis rotation-number instruction value of another machining program within one machining program group or another machining block within the same machining program can be controlled easily, which reduces the labor of an override operation by an operator.”).  
6. (New) The control system of a machine tool according to claim 1, wherein the specific operation includes re-turning on operation of the machine tool by the operator, a reset operation by the operator, or a pressing-down operation of a specific button by the operator (The examiner submits Nakamura teaches, for example, the tool number, as one of the conditions (paragraph 44), is associated with the tool at all times, including when re-turning on or resetting the tool, and therefore reads on the trigger being associated with a non-machining operation of the machine tool.  For another example, the examiner submits Nakamura teaches the speed or rotation of the tool (paragraph 44) is associated with the tool at times including to bring the tool into contact with the workpiece prior to machining, and therefore also reads on the trigger being associated with a non-machining operation of the machine tool.; also paragraph 46, console panel, paragraphs 11-13, override switch).  
7. (New) The control system of a machine tool according to claim 3, wherein the processor is further configured to delete the changed parameter reflected as a use parameter from the unreflected parameter list (paragraph 78, “The numerical control apparatus according to this embodiment further includes the machining condition changer 111 that displays on the display device 112 a machining condition corresponding to the tool number stored in the memory 107, and that can edit the machining condition stored in the memory 107 through the machining-condition changing unit 113 after executing the machining condition storage instruction. Therefore, the operator can change or add a machining condition and a speed override value stored in the memory 107 as required”).  
8. (New) The control system of a machine tool according to claim 4, wherein the processor is further configured to delete the changed parameter reflected as a use parameter from the unreflected parameter list (paragraph 78, “The numerical control apparatus according to this embodiment further includes the machining condition changer 111 that displays on the display device 112 a machining condition corresponding to the tool number stored in the memory 107, and that can edit the machining condition stored in the memory 107 through the machining-condition changing unit 113 after executing the machining condition storage instruction. Therefore, the operator can change or add a machining condition and a speed override value stored in the memory 107 as required”).
Response to Arguments
Applicant's arguments filed 10/3/22 have been fully considered but they are not persuasive. 
Applicant argues Nakamura fails to teach wherein the trigger is set to prevent the stored changed parameter from being reflected at an unstable setting condition.  The examiner submits the trigger being set to prevent the stored changed parameter from being reflected at an unstable setting condition is simply the result of operating the control system and not limiting in the scope of how the processor is configured.  Also, the examiner disagrees.  The examiner submits the determination of whether the override is invalid/valid (paragraphs 69-74) is a protection/stability feature that reads on the trigger is set to prevent the stored changed parameter from being reflected at an unstable setting condition.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., whereas the claimed invention does require an action (i.e., a specific operation) by the operator to reflect the changed parameter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean Shechtman/Primary Examiner, Art Unit 2896